            Case 1:19-cr-10189-DJC Document 20 Filed 06/05/19 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA
                                                       Criminal No.     Qcx 1019^
                                                       Violations:
               V.


                                                       Count One: Conspiracy
(1) CHARLES A. SLAYDEN, JR., a/k/a                     (I8U.S.C. §371)
"CJ"; (2) LEVENSON MERILUS,
                                                       Count Two: False Statements to Acquire
                      Defendants                       Firearms from Licensed Dealer
                                                       (18 U.S.C. § 922(a)(6))

                                                       Forfeiture Allegation:
                                                       (18 U.S.C. § 924(d); 28 U.S.C. § 2461(c))



                                          INDICTMENT


                                       General Allegations


       At all times material to this Indictment:


       1.       Defendant CHARLES A. SLAYDEN, JR., a/k/a "CJ" ("SLAYDEN") was a

resident of Boston, Massachusetts, and was not licensed to engage in the business of dealing in

firearms.


       2.       Defendant LEVENSON MERILUS ("MERILUS") was a resident of Randolph,

Massachusetts, and was not licensed to engage in the business of dealing in firearms.

       3.       Beginning no later than February 19, 2019, and continuing until at least March 30,

2019, SLAYDEN, MERILUS, and others known and unknown to the Grand Jury, conspired to

purchase from a federally licensed firearms dealer, and to re-sell, no fewer than seven firearms.

       4.       SLAYDEN and MERILUS knew that they were not licensed to engage in the

business of dealing in firearms.

                                                   1
Case 1:19-cr-10189-DJC Document 20 Filed 06/05/19 Page 2 of 9
Case 1:19-cr-10189-DJC Document 20 Filed 06/05/19 Page 3 of 9
Case 1:19-cr-10189-DJC Document 20 Filed 06/05/19 Page 4 of 9
Case 1:19-cr-10189-DJC Document 20 Filed 06/05/19 Page 5 of 9
Case 1:19-cr-10189-DJC Document 20 Filed 06/05/19 Page 6 of 9
Case 1:19-cr-10189-DJC Document 20 Filed 06/05/19 Page 7 of 9
Case 1:19-cr-10189-DJC Document 20 Filed 06/05/19 Page 8 of 9
Case 1:19-cr-10189-DJC Document 20 Filed 06/05/19 Page 9 of 9
